Citation Nr: 0025444	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  97-28 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Evaluation of service-connected low back strain, 
evaluated as 10 percent disabling effective from July 19, 
1996.

3.  Evaluation of service-connected sinusitis with headaches, 
evaluated as non-compensably disabling from July 19, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from May 1985 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) following October 1996 and March 1997 decisions of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, among other 
things, denied a claim of service connection for an acquired 
psychiatric disorder, including PTSD, granted service 
connection for low back strain and sinusitis with headaches, 
evaluated the low back strain as 10 percent disabling, 
effective from July 19, 1996, and evaluated the sinusitis 
with headaches as non-compensably disabling, effective from 
July 19, 1996.

First, as to the claim of service connection for an acquired 
psychiatric disorder, including PTSD, the Board notes that 
the veteran testified at a May 2000 hearing that a "Dr. 
Christian Verner" at "Wilson Gray Mental Health" told her 
that she had an anxiety disorder which was due to trauma she 
experienced during military service.  (The Board notes that 
private treatment records from "Wilson-Greene Mental Health 
Center" show the veteran's treatment for an anxiety reaction 
and/or panic disorder by, among others, a "Krishna Verma, 
M.D.")  Such opinion regarding the etiology of the veteran's 
current psychiatric disorder is not otherwise documented in 
the available record.  Nevertheless, such a medical opinion 
would be the kind of evidence necessary to make the claim of 
service connection well grounded.  Robinette v. Brown, 
8 Vet. App. 69 (1995); 38 C.F.R. § 3.303 (1999).  The Board 
therefore finds that further action is required before final 
appellate 

review may be accomplished.  This is so because VA has not 
fulfilled its duty under 38 U.S.C.A. § 5103 (West 1991) to 
notify the veteran of the evidence necessary to complete her 
application.  Robinette, supra.

Next, as to the veteran's claim for a higher evaluation for 
her service-connected low back strain, the Board notes that 
the veteran's back disability has historically been rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (lumbosacral strain).  See RO decision entered in 
October 1996.  What is significant about the applicable 
rating criteria is that limitation of motion is a pertinent 
aspect of any such rating.  Given such a rating requirement, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (1999).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) 
noted that the VA examination relied on to rate the veteran's 
disability had merely included findings as to the range of 
motion without accounting for factors enumerated in § 4.40.  
The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in August 1996, the veteran's complaints of 
low back pain were noted.  Similar complaints were voiced at 
December 1997 and May 2000 hearings.  Additionally, at the 
August 1996 VA examination, clinical findings relative to her 

low back were made.  Specifically, range of motion of the 
veteran's low back was forward flexion to 90 degrees 
"without discomfort," left and right lateral flexion to 30 
degrees, and left and right rotation to 20 degrees "with 
some slight tenderness. . ."  Additionally, the examiner 
reported that the veteran had a well muscled lumbar lordosis 
and did not have radiation.  X-rays did not reveal any 
changes.  The diagnosis was "[b]ack pain, lumbar strain."  
However, no attempt was made to quantify the veteran's pain 
in terms that can be used to apply the pertinent rating 
criteria.  Consequently, it may be said that the examination 
was not responsive to the mandate of DeLuca.  For example, 
while a veteran may have almost normal range of motion 
demonstrated in a clinical setting, her functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, she 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.

Because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran, a remand for a VA examination to 
ascertain the degree of low back impairment is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 
5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 
(1994); 38 C.F.R. § 3.326 (1999).

Turning to the issue of a compensable evaluation for her 
service-connected sinusitis, the Board observes that the 
schedular criteria by which problems affecting respiration 
are evaluated, including sinusitis, changed during the 
pendency of her appeal.  See 61 Fed.Reg. 46720 (1996) 
(effective Oct. 7, 1996).  Therefore, adjudication of a claim 
for a higher evaluation must now include consideration of 
both the old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308, (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.


The Board notes that the veteran was advised of the new 
criteria in a January 1998 supplemental statement of the case 
(SSOC).  However, the record on appeal does not show that she 
was provided a VA examination following the change in the 
regulation.  Additionally, the information currently 
contained in the record on appeal is insufficient to rate her 
service-connected sinusitis under both the new and old 
criteria.  See VA general examination dated in August 1996 
(In August 1996, the veteran reported a history of nasal 
congestion and complained of facial soreness.  On 
examination, some congestion and redness as well as 
tenderness of the left maxillary sinus was seen.); see 
38 C.F.R. § 4.97 (1995); 38 C.F.R. § 4.97 (1999).  Therefore, 
in order to obtain information which may be used specifically 
to apply both old and new rating criteria, further 
evidentiary development is required.  38 C.F.R. §§ 3.326, 
3.327, 4.2, 19.9 (1999); see also Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Lastly, the Board notes that the RO, in its October 1996 
decision, also denied service connection for migraine 
headaches, uterine fibroids, residuals of a right knee 
injury, shin splints, athlete's foot, and earaches.  
Thereafter, the veteran filed statements with the RO (see 
statements received by the RO in December 1996 and April 
1997) that may be construed as notices of disagreement with 
the RO's action.  See 38 C.F.R. § 20.201 (1999); Gallegos v. 
Gober, No. 99-106 (U.S. Vet. App. Aug. 11, 2000).  
Accordingly, because the Court has indicated that referral to 
the RO of issues with which the veteran disagrees does not 
suffice, a remand is required.  Manlincon v. West, 
12 Vet. App. 238 (1999). 

The case is REMANDED for the following actions:

1.  As to all issues on appeal, the 
veteran should be allowed to supplement 
the record on appeal.

2.  As to her claim of service connection 
for an acquired psychiatric disorder, 
including PTSD, the veteran should be 
advised of information needed in order to 

complete her application for service 
connection.  Specifically, "where the 
determinative issue involves medical 
causation or a medical diagnosis, 
competent medical evidence to the effect 
that the claim is 'plausible' or 
'possible' is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  This 
sort of evidence includes any statement 
by a physician showing a medical nexus 
between any current psychiatric disorder 
and military service.  The veteran should 
be given the opportunity to attempt to 
secure such a statement from the 
physician about whom she testified in May 
2000, or any other medical professional, 
and associate it with the record on 
appeal.

3.  As to her claim for higher 
evaluations for her low back strain and 
sinusitis, the RO should obtain and 
associate with the record all evidence of 
recent treatment that has not already 
been made part of the record, including 
all records on file with her 
chiropractor--Hooper & Thurston, Dr. 
Statley, the Winston-Salem VA medical 
center (VAMC), Wilson-Greene Mental 
Health Center, and the ear, nose, and 
throat specialist who saw the veteran in 
either May or June 1999, and should 
assist her in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).

4.  The RO should obtain from the Social 
Security Administration records pertinent 
to the veteran's claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.

5.  The veteran should be scheduled for 
VA orthopedic and neurologic evaluations 
to determine the extent of her service-
connected low back disability.  The 
examiner(s) should review the claims file 
and examine the veteran.  The orthopedic 
examiner should identify each functional 
debility legitimately experienced by the 
veteran due to service-connected low back 
strain and provide findings that take 
into account all functional impairments 
due to her service-connected disability, 
including problems such as pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Functional loss 
due to such difficulties should be 
equated with additional loss in range of 
motion due to these factors, and to 
criteria set forth in Diagnostic Code 
5295.  See DeLuca, supra.  The neurologic 
examiner should report if the veteran has 
any neurologic impairment due to service-
connected low back strain and, if so, it 
should be reported in a manner such that 
potentially applicable rating criteria 
may be applied.

6.  The veteran should be scheduled for a 
VA examination to assess the current 
severity of her service-connected 
sinusitis with headaches.  The claims 
folder and a copy of this remand should 
be made available for the examiner's 
review.  Findings necessary to apply 
pertinent rating criteria should be made.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.

7.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  As to 
the evaluation of the low back strain, 
adjudication should include 

consideration by the RO of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.71a (1999).  
DeLuca, supra.  As to the evaluation for 
sinusitis, adjudication should include 
consideration by the RO of both the old 
and new rating criteria.  If any benefit 
sought is not granted, a SSOC should be 
issued that addresses the RO's 
adjudicatory action and all evidence 
received since the June 1999 SSOC.

8.  The RO should issue a statement of 
the case with respect to the issues of 
service connection for migraine 
headaches, uterine fibroids, residuals of 
a right knee injury, shin splints, 
athlete's foot, and earaches.  If the 
veteran files a timely substantive 
appeal, those issues for which an appeal 
is perfected should be returned for 
review by the Board.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

